IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-31236
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RENZO JOHNSON, also
known as Junior,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 95-CR-129-ALL-L
                        - - - - - - - - - -
                         February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Renzo Johnson argues that the district court abused its

discretion in denying his motion for a mistrial based on the

admission of extrinsic evidence of his prior drug use.

     We have reviewed the record, including the briefs, and the

entire trial transcrpt, and find that the district court did not

abuse its discretion in denying Johnson’s motion for a mistrial.

The record does not reflect that the introduction of that single


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31236
                               - 2 -

isolated comment accompanied by the instructions at the

conclusion of the trial was error.   Further, in light of the

overwhelming evidence of guilt presented against Johnson at

trial, there is not a significant possibility that the

introduction of the evidence had a substantial impact on the

jury’s verdict.   See United States v. Limones, 8 F.3d 1004, 1008

(5th Cir. 1993), cert. denied, 114 S. Ct. 1562 (1994).

     AFFIRMED.